            Case 1:15-cr-10383-WGY Document 563-1 Filed 12/07/18 Page 1 of 1

                                             OFFICE OF THE CLERK

                          UNITED STATES COURT OF APPEALS
                                            FOR THE FIRST CIRCUIT
MARIA R. HAMILTON                                                                     JOHN JOSEPH MOAKLEY
        CLERK                                                                       UNITED STATES COURTHOUSE
                                                                                   1 COURTHOUSE WAV, SUITE 2500
                                                                                         BOSTON. MA 02210
                                                                                           (617)748-9057




                                                               December 7,2018

  Robert M. Farrell, Clerk
  United States District Court
  for the District of Massachusetts
  1 Courthouse Way, Suite 2300
  Boston, MA 02210

           Re: US v. Bonheur
                No, l:15-cr-10383-WGY-2 (D. Mass.)
                Misdirected Filing

  Dear Mr. Farrell:

           Enclosed please find Lutherson Bonheur's letter requesting an update to date docket sheet
  which was received in this court on December 3, 2018. It appears from the content of this filing
  that it was intended for the district court. Therefore, we are transmitting this to you for whatever
  action you deem appropriate.

                                                               Sincerely,

                                                               Maria R. Hamilton, Clerk




  cc:      Lutherson Bonheur
           Strafford County House of Corrections
           266 Coimty Farm Road
           Dover, NH 03820




  SK/gk
